By thf Court.
1. We cannot say that the evidence of the witness, who was asked to give his opinion as to the value of the land and buildings taken by the defendants, was erroneously excluded. Although it is competent to offer evidence of the opinions and judgment of witnesses on such a subject, nevertheless it is always necessary tc lay a foundation for this species of *316proof, by first showing that the witnesses have had the means to form an intelligent opinion, derived from an adequate knowledge of the nature and kind of property in controversy, and of its value. In the case at bar, it did not appear that the witness had any acquaintance with the value of real estate in the vicinity or of that in question, except what was derived from the fact, already in proof before the jury, that he had paid a certain rent for the estate as tenant. It did'not appear that he had ever bought or sold real estate, or otherwise had had any opportunity to know its value.
2. The evidence in relation to the size of a certain shop in the vicinity of the estate in controversy did not relate to a matter which was wholly collateral and immaterial. It had a direct tendency to show the weight and value which ought to be given to the testimony of the plaintiffs’ witnesses in relation to the nature and size of buildings which were in demand in that neighborhood, and for the erection of which they had testified that the estate in question was peculiarly suitable.
3. We can see no error in the instructions given, or in the refusal to give that which was asked. The estate was an entire one, and not several distinct lots or parcels. The fact that it was occupied by several different buildings or tenements did not so sever it that in estimating damages the premises were to be regarded as separate estates disconnected from each other. The jury were therefore rightly instructed to deduct the direct and peculiar benefits done to the whole remaining estate of the plaintiffs, excluding those which they received in common with other owners of real estate in that vicinity.

Exceptions overruled.